Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2021 has been entered.

Response to Amendment
The examiner notes, however, that the reply filed on 7/6/2021 (i.e. the RCE) is not fully responsive to the prior Office action because of the following omission(s) or matter(s): inexplicably, the claim set submitted with the RCE is not based upon a faithful reproduction of the pending claims.  See 37 CFR 1.111. 
The examiner notes, for instance, that claims 2 and 3 are indicated as canceled in the newly submitted claim set.  However, compared to the previously pending claim set (of record on 12/22/2020), it is clear that not only have claims 2 and 3 been canceled, but also claim 4 as well, in fact, with all subsequent claims renumbered such that the claim set is now 13 claims instead of 14.  Other related 
The examiner respectfully suggests a careful review of the pending claims of the 12/22/2020 claim set and any subsequent amendments prior to resubmission.  

Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638.  The examiner can normally be reached on M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        7/12/2021